ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The opinion of the Court of Civil Appeals is published in 398 S.W.2d 329. The application for writ of error is refused, no reversible error. Rule 483, Texas Rules of Civil Procedure. This action is not, however, to be taken as an approval of the holding of the Court of Civil Appeals that the surety on the bond was a necessary party to the appeal from the probate court to the district court and that the petition for certiorari attacking the decree of the probate court was, therefore, a collateral attack. The Court of Civil Appeals judgment can be upheld on its holding that there was no showing that the decree entered by the probate court should be set aside.
SMITH, J., not sitting.